Citation Nr: 1452079	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  10-19 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The Veteran served on active duty from July 1961 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In December 2013, the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a grant of TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The determination of a single disability as ratable at 60 or 40 percent or more includes consideration of disabilities involving one or more lower extremities as a single disability.  Id.  Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The record reflects that the Veteran is eligible for TDIU consideration on a schedular basis, as his combined disability rating is 80 percent for his various service-connected disabilities, including residuals of a fracture of L2 of the lumbar spine with pain, rated 50 percent disabling; left shoulder rotator cuff degeneration, rated 20 percent disabling; right rotator cuff tear, rated 20 percent disabling; status post cervical laminectomy for herniated nucleus pulposis at C6-C7, rated 20 percent disabling; and a noncompensable left forearm scar.  38 C.F.R. §§ 4.16(a), 4.25 (2014).  The Board notes that prior to January 24, 2008, the Veteran was not in receipt of service connection for his cervical spine disability; consequently, his disability rating during the pendency of the claim prior to January 24, 2008, was 70 percent disabling-which is likewise sufficient to qualify for TDIU consideration on a schedular basis.  Id.  The Veteran likewise qualified for a schedular TDIU during the period from January 24, 2008 to February 29, 2008, when he was in receipt of a temporary 100 percent rating pursuant to 38 C.F.R. § 4.30.  Id.

The Veteran contends in his February 2007 claim that he last worked in June 1986.  In his July 2007 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran reported that he had last worked in June 1986, as a janitor; had worked 8 hours per week; and was unable to work thereafter "due to my back."

At his October 2007 VA examination, the Veteran reported experiencing pain in his bilateral rotator cuffs, lumbar spine, and cervical spine.  He stated that he cannot do any yard work or housework, that he cannot stand for prolonged periods, and that his sister does his grocery shopping and cooking.  The Veteran again reported that he last worked in 1986, and specified that he had worked as a janitor for a business that closed, and had not been able to find work since because of his service-connected lumbar spine condition.

The evidence reflects that the Veteran's service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment in view of his education, training, and work history.  Specifically, following an examination of the Veteran, the October 2007 VA examiner opined that his "rotator cuff injuries, as well as lumbar spine pain, would make it difficult for him to do any type of physical employment.  The Veteran is not trained for sedentary employment.  However, he may be able to sit at a desk and do some type of desk work....[But] the Veteran's cervical spine condition would make both physical and sedentary work difficult."

The January 2014 VA examiner opined that "the Veteran's [service-connected] conditions should not preclude employment or occupational duties with respect to light duty and sedentary activities....and [he] could do jobs with light lifting (5 lbs)....[The] Veteran reports he is able to rake leaves, cut the lawn and mop floors at a slower pace."

Taking into consideration the Veteran's service-connected disabilities, education, training, and work history, but not his age or non-service-connected disabilities, the Board finds that it is unlikely that he would be able to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a) (2014).  Specifically, the combination of having been trained as a janitor, having been unable to find employment since 1986, and being unable to lift no more than five pounds suggests that neither physical nor sedentary employment is likely for this Veteran.

The Board notes that a March 2008 VA clinician identified the Veteran as a "State Department officer."  However, as this statement is unexplained and inconsistent with the Veteran's other records of employment history, the Board finds that it is not credible and cannot serve as the basis for denial of TDIU.

In light of the severity of the Veteran's service-connected disabilities, their impact on his ability to perform physical work, the incompatibility of his training and work history with sedentary work, and the opinion of the October 2007 VA examiner, the Board finds that entitlement to a TDIU is warranted.  Accordingly, the Veteran's appeal of this issue is granted.


ORDER

A TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


